Citation Nr: 0936889	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for Reflex Sympathetic 
Dystrophy (RSD) of the left lower extremity (LLE).

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, F.D. and J.H.




ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from December 1976 to May 1977 and in the Iowa Army 
National Guard from 1998 through 2002 with periods of Active 
Duty for Training (ACDUTRA), to include June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claims.

The appellant participated in a Decision Review Officer (DRO) 
hearing in October 2006 and in a Travel Board hearing with 
the undersigned in May 2008.  Transcripts of both proceedings 
have been associated with the appellant's claims file.

In October 2008, the undersigned requested an Independent 
Medical Opinion (IMO) to determine the nature and etiology of 
the appellant's disease.  See 38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901 (2008).  The initial IMO report was 
received in November 2008 and a supplemental statement was 
added to the appellant's claims file in December 2008.  Both 
reports are of record and the appellant has been provided an 
opportunity to respond thereto.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
appellant injured her left ankle on three occasions prior to 
her ACDUTRA in June 2001; the appellant is not presumed to be 
sound upon entry into ACDUTRA.


2.  There is no persuasive medical evidence of an etiological 
relationship between the appellant's currently diagnosed RSD 
and service, nor is it shown that the pre-existing RSD had an 
increase in severity during a period of ACDURA or was 
otherwise aggravated by her period of ACDUTRA.

3.  The appellant does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  RSD was not incurred in or aggravated by active duty 
service or during a period of ACDUTRA.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  Entitlement to a total disability rating based on 
individual unemployability is denied as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
Prior to and following the initial adjudication of the 
appellant's claims, letters dated in September 2002, March 
2003, November 2006 and January 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Notice 
letters dated in March 2006 and January 2007 informed the 
appellant of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Although a VCAA compliant letter was not sent prior to 
initial adjudication of the appellant's claims, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in November 2006, she was provided ample time 
to respond with additional argument and evidence, the claims 
were readjudicated and an additional supplemental statement 
of the case (SSOC) was provided to the appellant in February 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims, as defined by 
law.  The record indicates that the appellant was afforded a 
VA medical examination in February 2006 as well as an IMO in 
November 2008 to obtain opinions as to whether her RSD can be 
directly attributed to service or determined to be aggravated 
by service.  These examinations involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examinations are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.  Further examination or opinion is not needed on the 
service connection claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the appellant's military service.  
This is discussed in more detail below.  Additionally, the 
appellant does not require an examination for her TDIU claim, 
as she has no service-connected disabilities.


As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The appellant alleges that she currently suffers from RSD 
that is either the direct result of service or that was 
aggravated beyond the natural progression of the disease due 
to her injuries while on ACDUTRA in June 2001.  The evidence 
of record does not support the appellant's contentions on 
either basis and the Board finds that service connection is 
not warranted.

RSD [previously referred to as Complex Regional Pain Syndrome 
(CRPS)] is defined as persistent burning pain and 
abnormalities of sympathetic innervention consequent upon 
trauma to a major nerve in an extremity.  See Adams and 
Victor's Principles of Neurology, p. 122; 8th Edition (2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  The 
resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2008).  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) [noting that the "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The determination of whether there is 
clear and unmistakable evidence that a defect, infirmity, or 
disorder existed prior to service should be based on 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  See 38 
C.F.R. § 3.304(b)(1) (2008).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2008).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

At the outset, the Board acknowledges that the appellant has 
been diagnosed with RSD/CRPS.  As such, element (1) of 
Hickson [current disability] has been established.

The Board also acknowledges the difficult task of determining 
the etiology of the appellant's RSD/CRPS.  Accordingly, the 
Board will endeavor to develop a disability picture to 
explain how her RSD/CRPS has progressed.  On September 4, 
1998, in a civilian capacity, the appellant fell down several 
stairs and twisted her left ankle.  X-rays performed on 
September 6, 1998, did not reveal a fracture or dislocation.  
This is the first complaint of LLE pain in the record.  The 
appellant was seen again in May 1999, with complaints of 
continued LLE pain.  A subsequent x-ray diagnosed the 
appellant with a calcaneal avulsion fracture and sinus tarsi 
syndrome.  The appellant noted that she had not suffered an 
intervening injury between her original examination in 
September 1998 and her subsequent diagnosis of a fractured 
left ankle in May 1999.  There was some question of 
misdiagnosis in September 1998.  In June 2000, the appellant 
again injured her left ankle after falling off of a ladder 
while working on the University of Northern Iowa (UNI) 
campus.  In February 2001, the appellant slipped and fell on 
the ice, again while on the UNI campus.

While on ACDUTRA in June 2001, the appellant slipped off the 
back of a two and a half ton truck and developed pain, re-
aggravating the previously sprained left ankle.  Service 
treatment records noted the appellant's complaints of left 
ankle pain following this incident but indicated she had full 
range of motion (ROM) of the LLE.  She was ultimately 
diagnosed with LLE tendonitis.  See service treatment record, 
June 14, 2001.  The appellant was seen for follow-up 
treatment several days after her injury.  Upon examination, 
the appellant had full ROM with mild tenderness with flexion 
and no edema.  The examiner diagnosed the appellant with a 
resolving left ankle sprain with an expected full recovery.  
See service treatment record, June 19, 2001.  The remaining 
service treatment records note the appellant's chronic left 
foot pain and history of left calcaneal fracture.

It is unclear from the record when the appellant's condition 
developed into RSD/CRPS.  The appellant alleges that her June 
2001 injury, while on ACDUTRA, is the point from which her 
condition became RSD/CRPS.

In January 2002, the appellant was seen by R.L.B., D.P.M., 
where she was evaluated for sinus tarsi syndrome and 
RSD/CRPS.  Dr. B. did not initially support a diagnosis of 
RSD/CRPS because the appellant was able to gain some relief 
from cortisone shots.  In July 2002, a letter from R.P.B., 
M.D. to R.J.L., M.D. noted that the appellant was referred to 
Dr. B. for an evaluation of RSD.  It was noted that this was 
originally a Workers' Compensation claim that was now closed.  
Dr. B. noted that this was unusual since, from the 
information he had reviewed, it seemed to be straight forward 
that the appellant's complaints were clearly squelae to 
trauma of the ankle by history.

Direct Service Connection

As noted above, the appellant has a current diagnosis of 
RSD/CRPS.  As to the question of in-service disease or 
injury, there is no evidence in the appellant's service 
treatment records that she was diagnosed with this condition 
while on active duty or during ACDUTRA.  She did sustain a 
fall in service in June 2001, (while on ACDUTRA) where she 
sprained her ankle; however, aside from complaints of LLE 
pain, there is no evidence the RSD/CRPS began in service.  
Thus, element (2) of Hickson has not been satisfied.  
Regarding the question of medical nexus [Hickson element 
(3)], as will be discussed in more detail below, the medical 
evidence does not support the contention that the appellant's 
RSD/CRPS is directly related to service.  Thus, the 
appellant's claim fails on a direct basis.

Aggravation

For reasons expressed immediately below, the Board finds that 
the evidence of record clearly and unmistakably establishes 
that the appellant had a LLE disability which pre-existed her 
ACDUTRA.  The Board's conclusion is based on uncontroverted 
medical opinion evidence.

As noted above, the appellant injured her left ankle on three 
occasions prior to re-injuring her left ankle while on 
ACDUTRA in June 2001.  The Board finds that the competent 
medical evidence of record clearly and unmistakably 
demonstrates that the appellant's LLE injury pre-existed her 
ACDUTRA.  The medical opinions of record establish that the 
appellant's left calcaneal fracture diagnosed in May 1999, 
signaled the onset of RSD/CRPS.  IMO report, dated November 
7, 2008.  There is no competent medical evidence to the 
contrary.  Thus, the presumption of soundness on 
participation in ACDUTRA has been rebutted.  The Board will 
now address the question of aggravation.

With respect to the crucial question as to whether the 
appellant's pre-existing LLE disability (now diagnosed as 
RSD/CRPS) was aggravated during ACDUTRA, the February 2006 VA 
examiner reviewed the entire record and made the following 
determination:  the examiner stated that the appellant 
suffered from chronic foot pain, but did not meet the 
criteria for RSD/CRPS.  The examiner opined that it was clear 
the appellant had suffered a number of left foot injuries, to 
include while on ACDUTRA; however, it was impossible to 
determine exactly what caused her chronic foot pain.  It was 
considered more likely than not that her chronic foot pain 
was secondary to the appellant's psychiatric pain disorder, 
likely initially started with her repetitive injuries.  It 
was impossible to determine if one specific injury caused 
this disability, but that it was maintained by her chronic 
pain disorder and somatoform disorder.  Overall, the examiner 
concluded that the appellant's current symptomatology is more 
likely related to her psychiatric diagnoses and not her 
physical disabilities.  See VA examination report, February 
27, 2006.

The appellant also submitted a statement from Dr. B in June 
2008.  It was noted that the appellant originally injured her 
foot on June 15, 2000, while working at UNI and then re-
injured her foot in June 2001, while on ACDUTRA.  Dr. B. 
concluded that any type of re-injury to the left ankle could 
cause RSD/CRPS or aggravate it.  See private treatment 
record; R.L.B., D.P.M.; June 26, 2008.

An IMO report was submitted by L.P.H., M.D. in November 2008.  
Dr. H. diagnosed the appellant with CRPS, Type I (non-
universal classification) or RSD involving the LLE.  This was 
confirmed by examination on April 24, 2008, by Dr. B. during 
a left lumbar sympathetic ganglion block documenting relief 
of pain purely from a sympathetic block with intact 
dermatomes and an increase in left foot temperature.  Dr. H. 
stated that the diagnosis of RSD defied typical convention of 
symptoms and testing in that the appellant's triple phase 
bone scans and magnetic resonance imaging of the left ankle 
were negative and there were no documented skin changes.  Dr. 
H. noted that these negative tests certainly cast doubt on 
the diagnosis of RSD/CRPS; however, the ganglion block 
results confirmed this atypical appearing presentation of the 
diagnosis.  

Dr. H. noted that it was very difficult to make an assessment 
as to the onset of RSD/CRPS as it is a clinical disease 
process that can take years of repeated injury or can be the 
result of one specific injury.  The onset of injury to cause 
the appellant's RSD/CRPS cannot be stated with any particular 
certainty as being June 2000 (as cited by the appellant).  
RSD/CRPS in the LLE is an accumulation of injuries to the 
left ankle, beginning in September 1998 with the sprain 
injury, May 1999 with the diagnosis of a calcaneal fracture, 
June 2000 with left ankle sprain after fall on the ice at 
UNI, February 2001 with another fall on the ice at UNI and 
June 2001 with a sprained ankle while on ACDUTRA.  Dr. H. 
stated that if pressed to specify an injury more likely than 
not to be the onset of the appellant's LLE RSD/CRPS, he would 
state that it was the appellant's left ankle fracture in May 
1999, as this was the only fracture in her history.  It was 
probable that the repeated left ankle sprains and the left 
ankle fracture contributed to the RSD, but Dr. H. was unable 
to determine which injury was the culprit.  See IMO report, 
November 7, 2008.

The Dr. H. further clarified his diagnosis in a December 2008 
addendum.  He stated that it was very difficult to determine 
whether the appellant had an increase in the severity of her 
disease while in service.  The only traceable note in the 
appellant's record was in March 2001, when she was reporting 
continued ankle pain (reported 3/10 on a scale of one to 10), 
which prompted orthopedic referral.  Dr. H opined that if 
anything, this was the first instance of the appellant being 
referred to a specialist.  This time period could have 
indicated an increase in symptomatology.  The orthopedic 
referral, however, was possibly due to the length of her 
continued pain complaints rather than an increase in actual 
pain level.  There was no series of reliable pain scale 
reports showing any acute increase in pain level in May/June 
2001.  Dr. H. noted that while pain is a predictor of disease 
progression, so are other physical changes such as skin 
thickening and bone demineralization.  The appellant did not 
suffer from those two specific conditions, but as noted in 
the November 2008 report, she was considered an excellent 
example of having RSD/CRPS without the classic, expected 
physical findings of the disease.  Without specific 
documentation of an increase in pain level during May/June 
2001 combined with the indeterminate progression of RSD, Dr. 
H. concluded that the appellant did not suffer an increase in 
her disease severity during that time period.

Dr. H. further opined that it was nearly impossible to 
predict the disease course of RSD/CRPS.  Dr. H. analogized 
that RSD/CRPS is not like dementia, where once diagnosed the 
disease has a fairly linear progression.  He stated that 
RSD/CRPS patients have many plateaus of pain where they may 
increase temporarily and then recede to a baseline level for 
months or years.  They may have a steady linear progression 
and they may not.  Dr. H. stated that he did not feel that 
the appellant experienced any increase in severity or pain 
during service that was beyond the natural progression of the 
appellant's RSD/CRPS.  See IMO report addendum, December 5, 
2008.  Put another way, since there is no evidence of an 
increase in disability of the appellant's RSD/CRPS in 
service, the question of whether there was aggravation is an 
essentially moot question.  See Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).

Additionally, the appellant has submitted several internet 
articles regarding RSD/CRPS.  The Board notes that these 
articles are not probative evidence as they do not 
specifically relate to the appellant's particular case and in 
particular do not contain any analysis regarding the 
appellant's LLE injury in service and her current condition.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The only remaining evidence in support of the appellant's 
claim consists of lay statements alleging that her currently 
diagnosed RSD/CRPS has been aggravated by her time on ACDUTRA 
or, for that matter, that her RSD/CRPS increased in severity 
during her period of ACDUTRA.  The Board acknowledges that 
the appellant is competent to give evidence about what she 
experiences; for example, she is competent to discuss her 
chronic left ankle pain.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  She and her children are not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because they do not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Moreover, given the 
complex medical nature of RSD/CRPS, the Board finds that the 
appellant's complaints of chronic left ankle pain during her 
period of ACDUTRA do not represent competent evidence of a 
increase in severity of her RSD/CRPS.  On the contrary, the 
Board again notes that December 2008 IMO addendum indicated 
that there was no evidence that her RSD/CRPS increased in 
severity.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this case, the Board finds the February 2006 VA 
examination report and the IMO report and addendum to be the 
most persuasive.  The Board notes that the VA examiner and 
the independent medical examiner reviewed the appellant's 
service treatment records, reviewed the appellant's VA claims 
file, the VA examiner examined the appellant, and both 
explained their opinions as to how the evidence supported 
their conclusions that the appellant's military service had 
no impact on her RSD.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); see also Barr, supra.  

There is no evidence of record that in arriving at his June 
2008 opinion Dr. B. reviewed either the appellant's service 
treatment records or his VA claims file.  Dr. B.'s opinion is 
conclusory and without detail from which the Board can assess 
how he reached his conclusion.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"]; see also Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].

In short, the Board finds that the medical evidence in favor 
of the appellant's claim, Dr. B.'s June 2008 opinion, is 
overwhelmingly outweighed by the other competent medical 
evidence of record.  The Board also notes that the 
appellant's credibility is in question.  Crucially, the 
appellant previously attempted to obtain compensation from 
UNI through a workers' compensation claim for the same 
disability, following her injuries on the campus.  The Board 
places far greater probative value on the pertinently 
negative contemporaneous service department and medical 
records than it does on the more recent statements of the 
appellant, made in connection with her claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the Veteran].  
Such records are more reliable, in the Board's view, than the 
appellant's unsupported assertion of events.  See also 
Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

Although recognizing the complaints of left ankle pain during 
the appellant's time on ACDUTRA, the Board finds that the 
competent medical evidence of record does not demonstrate 
that her RSD/CRPS underwent an increase in severity much less 
that aggravation of said disability took place.  Rather, as 
discussed, the most probative and competent evidence is 
against the finding of an increase in severity.  See Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability].  Moreover, while not even necessary to discuss 
because an increase in severity has not been established, the 
Board finds that the evidence clearly and unmistakably shows 
that the appellant's RSD/CRPS was not aggravated during 
service.  The December IMO addendum clearly states that any 
current change in the appellant's RSD/CRPS is the result of 
the natural progression of the disease process and not 
aggravation.  For these reasons, the Board finds that the 
appellant's pre-existing LLE disability was not aggravated 
during active duty service or ACDUTRA, and that entitlement 
to service connection for her disability is not warranted.

III.  Total Disability rating Based on Individual 
Unemployability

Total disability ratings are available to veterans with 
service-connected disorders who are rendered unable to work 
as a result of their service-connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b) (2008).  As this 
suggests, the appellant must have a service-connected 
disorder before she can receive a rating, regardless of the 
level.  The appellant has no previously service-connected 
disabilities, and the current claim has been denied above.  
Without satisfying this predicate requirement for a TDIU, the 
instant claim for TDIU must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for Reflex Sympathetic 
Dystrophy of the left lower extremity is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied as a matter of law.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


